Citation Nr: 1131704	
Decision Date: 08/29/11    Archive Date: 09/07/11	

DOCKET NO.  10-06 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.

2.  Entitlement to service connection for a chronic throat disorder.

3.  Entitlement to service connection for arthritis of the shoulders, arms, and hands.

4.  Entitlement to service connection for a foot disorder, including arthritis of the feet.

5.  Entitlement to service connection for the residuals of broken ribs.

6.  Entitlement to service connection for a prostate disorder.

7.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and K. M.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

Upon review of this case, it would appear that, in addition to the issues currently on appeal, the Veteran seeks entitlement to service connection for ischemic heart disease.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for appropriate action.

During the course of a videoconference hearing before the undersigned Veterans Law Judge in June 2011, the Veteran, through his accredited representative, withdrew from consideration all issues save that of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  Accordingly, those issues will be dismissed.


Finally, for reasons which will become apparent, the appeal as to the issue of service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder) is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDING OF FACT

During the course of a videoconference hearing before the undersigned Veterans Law Judge in June 2011, the Veteran requested withdrawal of the issues of service connection for a throat disorder, arthritis of the shoulders, arms, and hands, a foot disorder, including arthritis of the feet, the residuals of broken ribs, a prostate disorder, and a kidney disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issues of service connection for a throat disorder, arthritis of the shoulders, arms, and hands, a foot disorder, including arthritis of the feet, the residuals of broken ribs, a prostate disorder, and a kidney disorder have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010).

In the present case, at a videoconference hearing before the undersigned Veterans Law Judge in June 2011, the Veteran withdrew from consideration the issues of entitlement to service connection for a throat disorder, arthritis of the shoulders, arms, and hands, a foot disorder, including arthritis of the feet, the residuals of broken ribs, a prostate disorder, and a kidney disorder.  As the Veteran has withdrawn his appeal regarding those issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.


ORDER

The appeal as to the issue of service connection for a throat disorder is dismissed.

The appeal as to the issue of service connection for arthritis of the shoulders, arms, and hands is dismissed.

The appeal as to the issue of service connection for a foot disorder, including arthritis of the feet, is dismissed.

The appeal as to the issue of service connection for the residuals of broken ribs is dismissed.

The appeal as to the issue of service connection for a prostate disorder is dismissed.

The appeal as to the issue of service connection for a kidney disorder is dismissed.



REMAND

The Veteran in this case seeks service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  In pertinent part, it is contended that, during the Veteran's period of active military service, he was subjected to and/or involved in a number of stressful incidents, the cumulative effect of which is his current posttraumatic stress disorder.

In that regard, a review of the record discloses that the Veteran is apparently entitled to and/or in receipt of Social Security disability benefits.  In point of fact, in correspondence from the Social Security Administration dated in September 2009, it was noted that the Veteran was "entitled to monthly disability benefits."  Significantly, during the course of the aforementioned videoconference hearing in June 2011, the Veteran indicated that he was currently in receipt of Social Security disability benefits.  See Transcript, p. 17.  However, the Veteran's claims folder does not currently contain a copy of the determination granting the Veteran Social Security disability benefits, or of the clinical records considered in reaching that determination.  Nor does the record reflect that VA has sought to obtain those records.  Pursuant to applicable case law, where VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Social Security Administration with a request that they provide a copy of the decision concerning the Veteran's claim for disability benefits.  Any medical records utilized in the award of Social Security disability benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2010, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The RO/AMC should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder).  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of a Supplemental Statement of the Case (SSOC) in December 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


